Citation Nr: 1037183	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-34 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for the Veteran's posttraumatic stress disorder for the 
period prior to June 11, 2009.  

2.  Entitlement to a disability evaluation in excess of 50 
percent for the Veteran's posttraumatic stress disorder for the 
period on and after June 11, 2009.

3.  Entitlement to an increased disability evaluation for the 
Veteran's right knee injury residuals with degenerative changes, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased disability evaluation for the 
Veteran's left knee injury residuals with degenerative changes, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1981 and 
from November 1984 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) which established service 
connection for posttraumatic stress disorder (PTSD); assigned a 
30 percent evaluation for that disability; effectuated the award 
as of June 24, 2003; and denied increased evaluations for the 
Veteran's right knee and left knee injury residuals with 
degenerative changes.  In November 2007, the Board remanded the 
Veteran's appeal to the RO for additional action.  

In July 2009, the Appeals Management Center increased the 
evaluation for the Veteran's PTSD from 30 to 50 percent disabling 
and effectuated the award as of June 11, 2009.  

The Board observes that the Veteran has appealed from the initial 
evaluation assigned for her service-connected PTSD.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar appeal 
and directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, the 
Board has framed the issues as entitlement to a disability 
evaluation in excess of 30 percent for the Veteran's PTSD for the 
period prior to June 11, 2009, and a disability evaluation in 
excess of 50 percent for her PTSD for the period on and after 
June 11, 2009.  The Veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities are the same regardless 
of how the issue is styled.  


FINDINGS OF FACT

1.  Prior to June 11, 2009, the Veteran's PTSD was objectively 
shown to be productive of no more than occupational and social 
impairment with deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood due to chronic depression, 
suicidal ideation, impaired impulse control, irritability with 
periods of violence, an inability to establish and maintain 
effective relationships, and GAF scores of between 38 and 62.  

2.  On and after June 11, 2009, the Veteran's PTSD has been 
objectively shown to be productive of  no more than occupational 
and social impairment with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood due to 
chronic depression, suicidal ideation, impaired impulse control, 
irritability with periods of violence, and a GAF score of 45.  

4.  The Veteran's right knee disability has been objectively 
shown to be manifested by no more than a functional range of 
motion of 0 to 125 degrees due to pain, chondromalacia patella, 
patellofemoral tracking syndrome, degenerative arthritis, and no 
ligamental laxity or joint subluxation.  

5.  The Veteran's left knee disability has been objectively shown 
to be manifested by no more than a functional range of motion of 
0 to 90 degrees due to pain, chondromalacia patella, 
patellofemoral tracking syndrome, degenerative arthritis, and no 
ligamental laxity or joint subluxation.  

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for the Veteran's 
PTSD for the period prior to June 11, 2009, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.130, Diagnostic 
Code 9411 (2009).  

2.  The criteria for a 70 percent evaluation for the Veteran's 
PTSD for the period on and after June 11, 2009, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.130, 
Diagnostic Code 9411 (2009).  

3.  The criteria for an evaluation in excess of 10 percent for 
the Veteran's right knee injury residuals with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260 (2009).  

4.  The criteria for an evaluation in excess of 10 percent for 
the Veteran's left knee injury residuals with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

A.  Historical Review

The report of a February 2004 VA examination for compensation 
purposes states that the Veteran was diagnosed with PTSD.  A 
Global Assessment of Functioning (GAF) score of 50 was advanced.  
In May 2004, the RO granted service connection for PTSD; assigned 
a 30 percent evaluation for that disability; and effectuated the 
award as of June 24, 2003.  In July 2009, the Appeals Management 
Center increased the evaluation for the Veteran's PTSD from 30 to 
50 percent disabling and effectuated the award as of June 11, 
2009. 

B.  Evaluation

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  A 30 percent evaluation is 
warranted for PTSD which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although the individual is generally functioning satisfactorily 
with routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep impairment, 
and mild memory loss (such as forgetting names, directions, and 
recent events).  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks occurring 
more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material or forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational and 
social impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment due to symptoms 
such as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  

1.  Period Prior to June 11, 2009

A June 24, 2003, VA treatment record states that the Veteran 
complained of chronic depression, episodic rage, tension, 
agitation, and nightmares, intrusive thoughts, and flashbacks 
related to her inservice sexual trauma and Persian Gulf War 
experiences.  She reported that she had recently threatened to 
use a gun on either a boyfriend or herself during a recent 
argument with the boyfriend.  The Veteran was observed to be 
oriented times four.  On mental status examination, the Veteran 
exhibited a depressed and anxious mood; a constricted affect; 
intact judgment and insight; organized and goal-directed thought 
processes; and no delusions, hallucinations, or suicidal or 
homicidal ideation.  The Veteran was diagnosed with PTSD and 
major depression.  A GAF score of 38 was advanced.  

A July 2003 VA mental health clinic treatment record states that 
the Veteran complained of poor sleep, guilt, self-deprecating 
attitude, nightmares, flashbacks, hypervigilance, emotional 
numbness, intrusive thoughts, anhedonia, reduced concentration, 
forgetfulness, trouble focusing, and high anxiety.  The Veteran 
was observed to be alert and oriented times four.  On mental 
status examination, the Veteran exhibited a depressed and mildly 
anxious mood; a slightly constricted affect; organized and goal 
directed thought processes; normal speech; intact judgment and 
insight; and no delusions or suicidal/homicidal ideation.  The 
Veteran was diagnosed with PTSD and major depression.  A GAF 
score of 38 was advanced.  

A July 2003 statement from H. F.B., notes that he had known the 
Veteran for 16 years.  He recalled that the Veteran had "always 
gotten upset to the point that she would try to kill herself" 
and had to be restrained at such times.  

At the February 2004 VA examination for compensation purposes, 
the Veteran complained of nightmares, impaired sleep, feeling 
panicked, difficulties with anger, and frustration in intimate 
relationships.  She presented a history of having pointed a gun 
on a boyfriend during an argument.  The Veteran reported that she 
had been unemployed since November 2003.  The Veteran was 
observed to be alert; oriented in all spheres; and adequately 
dressed and groomed.  On mental status examination, the Veteran 
exhibited a good mood; an anxious, restricted, and fairly 
modulated affect; logical and goal directed thought processes; 
coherent, normal speech; fair insight and judgment; and no overt 
or reported signs of psychosis, delusions, hallucinations, or 
suicidal or homicidal ideation.  The Veteran was diagnosed with 
PTSD and a recurrent major depressive disorder.  A GAF score of 
50 was advanced.  

An April 2004 VA treatment record states that the Veteran 
complained of service trauma-related intrusive thoughts and 
nightmares, anger, hypervigilance, memory and concentration 
difficulties, and reduced sleep.  The Veteran was observed to be 
alert and oriented, well groomed, and appropriately dressed.  On 
mental status examination, the Veteran exhibited a depressed 
mood; a blunted affect; intact insight and judgment; clear, 
coherent, and goal directed speech; and no hallucinations, 
paranoid thoughts, or suicidal and homicidal ideas and plans.  
The Veteran was diagnosed with PTSD.  A GAF score of 50 was 
advanced.  

A May 2004 VA hospital discharge summary indicates that the 
Veteran was oriented to all spheres.  At discharge, the Veteran 
exhibited a dysthymic, appropriate and congruent mood; a somewhat 
blunted affect; appropriate thought content; normal speech; 
intact concentration and memory; good judgment and insight; and 
no delusions, hallucinations, or suicide or homicidal ideation.  
The Veteran was diagnosed with PTSD and major depressive 
disorder.  A GAF score of 60 was advanced.  

An undated written statement from R. J. conveys that: the Veteran 
had attempted to kill him with a gun; could not work; and would 
not leave his house.  An undated written statement from L. F. 
indicates that she had known the Veteran for three years.  She 
observed the Veteran to experienced panic attacks, impaired 
concentration, and social isolation.  

A July 2005 VA psychiatric evaluation notes that the Veteran 
reported that she was single and employed as a juvenile 
corrections officer.  She presented a history of having been 
arrested and evicted during an altercation and being subsequently 
homeless for several months.  On mental status examination, the 
Veteran exhibited a euthymic mood; a reactive affect; intact 
concentration; and control of her impulses.  The Veteran was 
diagnosed with PTSD.  A GAF score of 60 was advanced.
A July 2005 VA treatment record conveys that the Veteran 
complained of anger, sadness, and social isolation.  The Veteran 
stated that she worked at a youth development center.  The 
Veteran was observed to be oriented times four.  On mental status 
examination, she exhibited a euthymic mood; a slightly flat 
affect; and no suicidal or homicidal ideation.  The Veteran was 
diagnosed with PTSD and assigned a GAF score of 62.  VA clinical 
documentation dated in August 2005 states that GAF scores of 45 
and 62 were advanced.  

A September 2008 treatment record, the Veteran reported that she 
was doing well overall.  She was observed to be alert and 
oriented times three.  On mental status examination, the Veteran 
exhibited a euthymic mood; a mood congruent affect; goal-directed 
thought processes; normal speech; good insight; and no psychosis 
or suicidal or homicidal ideation.  The Veteran was diagnosed 
with PTSD.  A GAF score of 45-50 was advanced.  

A December 2008 VA mental health clinic treatment record states 
that the Veteran complained nervousness, anxiety, depression, and 
impaired sleep.  The Veteran was observed to be oriented times 
three.  On mental status examination, the Veteran exhibited a 
depressed mood; a mood congruent affect; normal speech; 
goal-directed thought processes; good insight; and no psychosis, 
hallucinations, paranoia, or suicidal or homicidal ideation.  The 
Veteran was diagnosed with PTSD.  A GAF score of 45-50 was 
advanced.  .

A February 2009 VA mental health clinic treatment record states 
that the Veteran complained of depression, hostility; nightmares, 
flashbacks, difficulty trusting men, and suicidal thoughts 
without intent.  She was observed to be oriented times four.  On 
mental status examination, the Veteran exhibited a hostile mood; 
an "appropriate, but down" mood; linear and goal oriented 
thought processes; normal cognitive process; fair insight and 
judgment; and no delusions, hallucinations, or homicidal 
ideations.  She was diagnosed with PTSD.  A GAF score of 45-50 
was advanced.  

An April 2009 VA mental health clinic treatment record, the 
Veteran complained of chronic flashbacks and nightmares and 
stress associated with her employment as a juvenile parole 
officer.  The Veteran was alert and oriented times four.  On 
mental status examination, the Veteran exhibited an "okay" 
mood; an "appropriate, but down" mood; linear and goal oriented 
thought process; normal cognitive process; fair insight and 
judgment; and no delusions, hallucinations, or homicidal 
ideations.  She was diagnosed with PTSD.  A GAF score of 45-50 
was advanced.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  Prior to June 11, 
2009, the Veteran's PTSD was objectively shown to be manifested 
by no more than chronic sexual trauma-related nightmares, 
flashbacks, and intrusive thoughts; chronic depression; suicidal 
ideation; impaired impulse control; irritability with periods of 
violence toward others; an inability to establish and maintain 
effective relationships; and GAF scores of between 38 and 62.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A GAF score of between 31 to 40 
range indicate impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF score of 
between 41 and 50 denotes serious symptoms, e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score of 
between GAF scores from 51 to 60 indicates moderate difficulty in 
social, occupational, or school functioning.  A score of 61 to 70 
indicates the presence of mild symptoms and/or some difficulty in 
social, occupational, or school functioning, but a generally 
satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  

The Board finds that the Veteran's chronic PTSD was productive of 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or mood 
due to chronic depression, suicidal ideation, impaired impulse 
control, irritability with periods of violence, an inability to 
establish and maintain effective relationships.  While she was 
able to maintain full time employment for periods of time, the 
Veteran was also homeless and unemployed for other significant 
periods.  Such a psychiatric symptomatology merits assignment of 
at least a 70 percent evaluation under the provisions of 
Diagnostic Code 9411 for the period prior to June 11, 2009.  In 
the absence of objective evidence of total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting herself or others, an intermittent inability to 
perform activities of daily living, disorientation to time or 
place, and memory loss for names of close relatives, own 
occupation, or own name the Board finds that a 70 percent 
evaluation and no higher is warranted for the Veteran's PTSD the 
period prior to June 11, 2009.  

The Veteran's clinical findings most closely approximate the 
criteria for a 70 percent evaluation under the provisions of 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Given that fact, 
referral for consideration of assignment of an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) 
(2009).  

2.  Period on and after June 11, 2009

At a June 11, 2009, VA examination for compensation purposes, the 
Veteran complained of chronic depression, suicidal ideation 
without plan or intent, nightmares, intrusive thoughts, impaired 
sleep, a poor appetite, feelings of helplessness/hopelessness, 
and anger.  She reported that she was employed on a full time 
basis as a juvenile corrections worker.  The Veteran was observed 
to be alert; oriented times four; and appropriately dressed.  On 
mental status examination, the Veteran exhibited a downcast mood; 
a frequently tearful and anxious affect; logical thought 
processes; fair to good impulse control; impaired concentration; 
and no panic attacks, psychosis, or suicidal or homicidal 
ideation.  The Veteran was diagnosed with PTSD and recurrent 
major depressive disorder.  A GAF score of 45 was advanced.  The 
examiner opined that:

While a few of the Veteran's symptoms have 
improved since her last examination, most 
notably her nightmares, many are unchanged 
or seemed to have worsened.  Also, her 
social functioning appeared to have 
deteriorated significantly since her last 
examination.  Though the Veteran has 
maintained employment, she will risk losing 
her job if she cannot not more effectively 
control her anger as well.  

On and after June 11, 2009, the Veteran's PTSD was objectively 
shown to be manifested by no more than chronic sexual 
trauma-related nightmares, flashbacks, and intrusive thoughts; 
chronic depression; suicidal ideation; impaired impulse control; 
irritability with periods of violence; and a GAF score of 45.  
The examiner at the June 2009 VA examination opined that while 
the Veteran was currently employed, she was in danger of losing 
her job due to her impaired ability to control her anger.  

The Veteran's chronic PTSD is productive of occupational and 
social impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood due to chronic 
depression, suicidal ideation, impaired impulse control, 
irritability with periods of violence, and an inability to 
establish and maintain effective relationships.  While she 
reported being employed, the Veteran has been found to be in 
peril of losing her job due to her psychiatric symptoms.  In the 
absence of objective evidence of total occupational and social 
impairment due to symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting herself or others, an intermittent inability to 
perform activities of daily living, disorientation to time or 
place, and memory loss for names of close relatives, own 
occupation, or own name the Board finds that a 70 percent 
evaluation and no higher is warranted for the Veteran's PTSD for 
the period on and after June 11, 2009.  

The Veteran's clinical findings most closely approximate the 
criteria for a 70 percent evaluation under the provisions of 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Given that fact, 
referral for consideration of assignment of an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) 
(2009).  


II.  Knees

A.  Historical Review

The Veteran's service treatment records indicate that she was 
treated for right and left knee complaints including subluxation 
and arthritic changes.  In April 1993, the VA established service 
connection for right knee injury residuals with degenerative 
changes and left knee injury residuals with degenerative changes; 
assigned 10 percent evaluations for those disabilities; and 
effectuated the awards as of April 2, 1992.  

B.  Increased Evaluations

Slight impairment of either knee, including recurrent subluxation 
or lateral instability, warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  

Traumatic arthritis is to be evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  

Limitation of flexion of either leg to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009).  Limitation of extension of either leg to 10 
degrees warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2009).  The average normal range 
of motion of the knees is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71 (2009).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  In a July 1, 1997, 
precedent opinion, the General Counsel of VA observed that 38 
C.F.R. § 4.71a, Diagnostic Code 5257 provides for evaluation of 
instability of the knee without reference to limitation of motion 
and held that a claimant who had both arthritis and instability 
of the knee may be rated separately under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5257.  The opinion clarified that the 
provisions of 38 C.F.R. § 4.14 prohibit the "evaluation of the 
same disability under various diagnoses."  VAOPGPREC 23-97.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2009).  

In her June 2003 claim, the Veteran advanced that her knee 
disabilities had increased in severity.  VA clinical 
documentation dated in June 2003 states that the Veteran 
complained of progressive chronic bilateral knee pain which was 
exacerbated by climbing stairs.  On examination of the knees, the 
Veteran exhibited a right knee range of motion of 0 to 130 
degrees; a left knee range of motion of 0 to 135 degrees with a 
10 degree Q angle; bilateral retropatellar tenderness; and no 
instability or laxity.  Contemporaneous X-ray studies of the 
knees revealed findings consistent with patellofemoral arthrosis 
with mild lateral subluxations and mild medial joint space 
narrowing.  The Veteran was diagnosed with right knee and left 
knee patellofemoral arthrosis.  

At the February 2004 VA examination for compensation purposes, 
the Veteran complained of bilateral knee pain which was 
exacerbated by walking; knee bending; and getting out of the 
bathtub.  She reported that she wore bilateral knee braces.  On 
examination of the knees, the Veteran exhibited a right knee 
range of motion of 0 to 130 degrees; a left knee range of motion 
of 0 to 130 degrees with a decrease of 40 degrees of flexion due 
to pain after repetitive flexion; and no joint instability.  
Contemporaneous X-ray studies of the knees showed moderate 
degenerative joint changes.  The Veteran was diagnosed with 
bilateral knee degenerative joint disease and bilateral patella 
alta with instability.  

In her May 2004 notice of disagreement, the Veteran advanced that 
she experienced chronic bilateral knee pain.  She stated that she 
had been advised that she needed knee surgery.  

A June 2004 VA treatment record states that the Veteran 
complained of bilateral knee pain.  The Veteran was diagnosed 
with chondromalacia patella secondary to patella alta.  

In an August 2004 written statement, the Veteran advanced that 
she experienced unbearable bilateral knee pain which was 
exacerbated by walking, standing, and sitting.  

A November 2004 VA magnetic resonance imaging scan of the knees 
revealed patellofemoral degenerative changes and tibio-femoral 
joint degenerative changes with small marginal osteophytes.  A 
January 2006 VA treatment record states that the Veteran 
complained of left knee pain and a dislocated left knee cap.  The 
Veteran was prescribed a left knee brace.  

At the June 2009 VA examination for compensation purposes, the 
Veteran complained of bilateral chronic knee pain; occasional 
buckling of the knees; and a grinding sensation in the knees.  
The Veteran was observed to have a normal gait.  On examination 
of the knees, the Veteran exhibited a bilateral range of motion 
of 0 to 140 degrees with mild pain after 125 degrees and flexion 
limited to 130 degrees on repetition due to fatigue; patellar 
hypomobility; and no ligamental laxity.  Contemporaneous X-ray 
studies of the knees revealed chronic bilateral tricompartmental 
osteoarthritis.  The Veteran with bilateral chondromalacia 
patella, bilateral patellofemoral tracking syndrome, and probable 
early bilateral knee degenerative arthritis.  

1.  Right Knee

The Veteran asserts that her chronic right knee disability is 
manifested by severe knee pain and associated functional 
limitation.  The Veteran's right knee disability has been 
objectively shown to be manifested by no more than a functional 
range of motion of 0 to 125 degrees due to pain, chondromalacia 
patella, patellofemoral tracking syndrome, degenerative 
arthritis, and no ligamental laxity or joint subluxation.  

Initially, the Board observes that the Veteran's right knee 
disability has not been shown to be manifested by chronic 
ligamental laxity or instability during the pendency of the 
instant appeal.  Therefore, a compensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 may not be 
assigned.  In the absence of either functional or actual 
limitation of flexion to 30 degrees or extension to 15 degrees, 
the Board finds that the current 10 percent evaluation adequately 
reflects the Veteran's right knee disability picture.  

The Veteran's clinical findings fall squarely within the criteria 
for a 10 percent evaluation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260.  Given that fact, 
referral for consideration of assignment of an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) 
(2009).  Therefore, the Board concludes that an evaluation in 
excess of 10 percent is not warranted for the Veteran's right 
knee injury residuals with degenerative changes at any time 
during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

2.  Left Knee

The Veteran asserts that her chronic left knee disability is 
manifested by severe knee pain and associated functional 
limitation.  The Veteran's left knee disability has been 
objectively shown to be manifested by no more than a functional 
range of motion of 0 to 90 degrees due to pain, chondromalacia 
patella, patellofemoral tracking syndrome, degenerative 
arthritis, and no ligamental laxity or joint subluxation.  

Initially, the Board observes that the Veteran's left knee 
disability has not been shown to be manifested by chronic 
ligamental laxity or instability during the pendency of the 
instant appeal.  Therefore, a compensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 may not be 
assigned.  In the absence of either functional or actual 
limitation of flexion to 30 degrees or extension to 15 degrees, 
the Board finds that the current 10 percent evaluation adequately 
reflects the Veteran's left knee disability picture.  

The Veteran's clinical findings fall squarely within the criteria 
for a 10 percent evaluation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260.  Given that fact, 
referral for consideration of assignment of an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) 
(2009).  Therefore, the Board concludes that an evaluation in 
excess of 10 percent is not warranted for the Veteran's left knee 
injury residuals with degenerative changes at any time during the 
pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  


III.  Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, the 
VA is required to notify the claimant and her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from the VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2003 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claims and of the Veteran's and the 
VA's respective duties for obtaining evidence.  

The VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained all pertinent VA treatment records.  
The Veteran submitted private treatment records from Augusta 
Orthopedic Specialists, West Augusta Surgical Associates, and 
Augusta Associates of Internal Medicine.  The Veteran was 
afforded VA medical examinations in March 2002, February 2004, 
and June 2009.  Significantly, neither the Veteran nor her 
accredited representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill the VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

A 70 percent evaluation for the Veteran's PTSD for the periods 
prior to and after June 11, 2009, is granted subject to the law 
and regulations governing the award of monetary benefits.  

An increased evaluation for the Veteran's right knee injury 
residuals with degenerative changes is denied.  

An increased evaluation for the Veteran's left knee injury 
residuals with degenerative changes is denied.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


